Exhibit AMENDMENT TO REVOLVING CREDIT LOAN AND SECURITY AGREEMENT THIS AMENDMENT TO REVOLVING CREDIT LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as of December 11, 2009, is made by and among HERSHA HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership (“Borrower”), HERSHA HOSPITALITY TRUST, a Maryland real estate investment trust (the “Trust”), as Guarantor, each of the other Guarantors party hereto (together with the Borrower and the Trust, the “Credit Parties”), each of the financial institutions identified as Lenders herein and on Schedule A to the Loan Agreement (together with each of their successors and assigns, referred to individually as a “Lender” and collectively as “Lenders”), TD BANK, N.A. (“Bank”), as administrative agent for the Lenders hereunder, acting in the manner and to the extent described herein (in such capacity, “Agent”), and each of the Lenders party hereto. BACKGROUND WHEREAS, the Credit Parties and the Lenders are parties to a Revolving Credit Loan and
